Citation Nr: 1717468	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-41 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for head trauma residual headaches.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to December 1965.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's headache disability.  In April 2013, the case was remanded for additional development.  A June 2013 rating decision then increased the rating to 30 percent, effective April 29, 2009 (the date of claim for increase).  As the increase is not to the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). In May 2014 and December 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  At the time of the last remand, the Board also included the issue of entitlement to a TDIU; however, per below, the Veteran and his representative have withdrawn that issue that the Board had previously accepted as being on appeal.


FINDINGS OF FACT

1.  The Veteran's posttraumatic headaches result in very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

2.  On February 23, 2015, as confirmed in the December 2016 Informal Hearing Presentation, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and through his authorized representative that a withdrawal of the appeal for a TDIU is requested.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for head trauma residual headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8045-8100 (2016).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative have been met as to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim, and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Residuals of Head Injury

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In August 2009, the Veteran was provided private treatment for headaches.  A computerized tomography (CT) scan of the brain revealed no areas of low attenuation to suggest an acute ischemic infarct of a major vessels distribution.

In October 2009, the Veteran was provided a VA examination.  At that time, he reported having three headaches a week which lasted several hours for which he would take over-the-counter medication.  The Veteran did not have dizziness or vertigo, seizure, balance and coordination problems, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis mobility problems, sleep disturbance, fatigue, malaise, psychiatric symptoms, other cognitive symptoms, neurobehavioral changes, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech problems, swallowing difficulty, decreased sense of taste or smell, or endocrine dysfunction.  It was noted that the Veteran was retired.  Current headaches were indicated to be post-traumatic.

In April 2013, the Veteran was afforded a VA examination.  There were no complaints of impairment of memory, attention, concentration or executive functions; judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place and situation; and motor activity was normal; visual spatial orientation was normal; there were no neurobehavioral effects; communication was normal; and he had normal consciousness.  The examiner indicated that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work family or other close relationships.  However, the examiner identified that the subjective symptom was limited to headaches.  The examiner stated that the Veteran had oppressive headaches in the right frontal area which occasionally irradiated to the top of the head occurring 2-3 times per week and lasting from one hour to several hours.  The Veteran indicated that he had associated nausea, but denied aura.  He took medication for relief.  In another area of the examination report, the examiner indicated that the sole residual of the head trauma was headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain, but did have characteristic prostrating attacks of non-migraine headache pain monthly.  The examiner indicated that the Veteran was able to work, but it was restricted to light sedentary or semi-sedentary work with several precautions to avoid job stressors that precipitated headaches and he always kept the headache medication nearby.  

In June 2013, the Veteran was afforded another VA examination.  In pertinent part, the examiner noted that the headache pain was constant and worsened with physical activity and was accompanied by nausea, visual problems as well as light and sound sensitivity.  The headaches lasted 1-2 days.  The Veteran had prostrating and prolonged attacks more than one time per month.  The examiner indicated that the headaches had prevented part-time work.

Thereafter, the Veteran indicated that his headaches prevented him from enjoying life, including as a volunteer with a civic group.

In August 2014, the Veteran was afforded another VA examination.  This examiner also identified the headaches as the sole residual of the head trauma.  It was noted that when the Veteran had a headache, he required seclusion for headaches relief.  During this period, he was unable to perform any activity.  The examiner noted that there had been a rapid and substantial progression in symptoms and impairment produced by the headaches as evidenced in the two reports dated in 2013.  In view of this fact, it was the examiner's opinion that the Veteran was unable to secure and hold a full-time scheduled job, with variable shifts.  The headaches would produce absenteeism, tardiness and the need for frequent unscheduled breaks in order to obtain relief of his symptoms.  The examiner noted that the headaches were accompanied by nausea, vomiting, light and sound sensitivity, and changes in vision.  They occurred once a month, but could occur more than one time in the same day.  The examiner indicated that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Additional private records also continued to show treatment for headaches   

The Veteran has been assigned a 30 percent rating under Diagnostic Code 8045-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of a code is shown after the hyphen. 38 C.F.R. § 4.27.  In the selection of code numbers additional diagnostic code to identify the basis for the evaluation assigned; the additional assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that traumatic brain injury under Diagnostic Code 8045 is the service-connected disability and that migraine headache under Diagnostic Code 8100 is the residual disability.

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury (TBI), with the three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

For cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."  Id.  The Veteran in this case does not have cognitive impairment as a residual of his head trauma.

Emotional/behavioral dysfunction is evaluated under the schedule of ratings for mental health disorders when there is a diagnosis of a mental health disorder as is applicable in this case and evaluated in detail above.  Physical and neurological dysfunction is evaluated under the separate appropriate diagnostic code if available, or otherwise under Diagnostic Code 8045 as long as there is not more than one evaluation.  Id.  The Veteran in this case does not have emotional/behavioral dysfunction impairment as a residual of his head trauma.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

As noted, the Veteran has residual headache dysfunction.

Under Diagnostic Code 8100, a 0 percent rating is assigned for less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating" nor has the United States Court of Appeals for Veterans Claims (Court).  Fenderson, supra, (reciting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  Under Diagnostic Code 8100, the term "economic inadaptability" is not synonymous with an "inability to work."  Pierce v. Principi, 18 Vet. App. 440 (2004).  The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  When the use of medication is not a factor in the disability rating criteria under which the disability is evaluated, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, the Board will evaluate the severity of the Veteran's headaches without considering any ameliorative effects of medication.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A review of the evidence during this time period shows that the Veteran reported variance in the frequency of the headaches, but he has always indicated that they are severe.  Likewise, VA examiners have indicated that the headaches are prostrating.  The Board notes that in affording all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability as determined in particular by the most recent VA examiner.  The maximum 50 percent rating requires very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability and these criteria have been met.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In this case, the evidence supports a higher rating of 50 percent for service-connected head trauma residual headaches.

TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







							(Continued on the next page)


ORDER

Entitlement to a 50 percent rating for head trauma residual headache is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a TDIU is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


